Fourth Court of Appeals
                                           San Antonio, Texas
                                                  September 23, 2015

                                              No. 04-15-00176-CR

                                                  Joe Anthony LARA,
                                                       Appellant

                                                        v.
                                           The State of TexasAppellee
                                             The STATE of Texas,
                                                    Appellee

                        From the 186th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR1132
                                    Jefferson Moore, Judge Presiding

                                                      ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to October 26, 2015.

                                                                PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Nicolas A. LaHood                                 Michael D. Robbins
                District Attorney, Bexar County                   Appellate Public Defender's Office
                101 W. Nueva, Suite 370                           101 W. Nueva, Suite 310
                San Antonio, TX 78205                             Paul Elizondo Tower 1
                                                                  San Antonio, TX 78205